Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 1 of 46 Page ID #:6310




    1   Michael Friedland (State Bar No. 157,217)
        michael.friedland@knobbe.com
    2
        Thomas P. Krzeminski (State Bar No. 213,714)
    3   2tpk@knobbe.com
        KNOBBE, MARTENS, OLSON & BEAR, LLP
    4
        2040 Main Street, 14th Floor
    5   Irvine, CA 92614
        Phone: (949) 760-0404
    6
        Facsimile: (949) 760-9502
    7
        Attorneys for Plaintiff,
    8
        HIGHMARK DIGITAL, INC.
    9
                       IN THE UNITED STATES DISTRICT COURT
   10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   11
                                   WESTERN DIVISION
   12
   13   HIGHMARK DIGITAL, INC., a               )   CASE NO. 2:18-cv-06105-SJO-AS
        California corporation,                 )
   14                                           )
                                                )
   15                           Plaintiff,      )   STATEMENT OF GENUINE
                                                )   DISPUTES IN OPPOSITION TO
   16                                           )   DEFENDANTS’ MOTION FOR
              v.                                )   SUMMARY JUDGMENT OR
   17                                           )   PARTIAL SUMMARY
        CASABLANCA DESIGN CENTERS,              )   JUDGMENT
   18                                           )
        INC., a California corporation; FOUR    )
   19   SEASONS WINDOWS, INC., a                )   Hon. S. James Otero
        California corporation; INTERIOR        )   Magistrate Judge Alka Sagar
   20                                           )
        DOOR & CLOSET COMPANY, an               )
   21   unincorporated California company;      )
                                                )   Date: February 18, 2020
   22   ONE DAY DOORS AND CLOSETS,              )   Time: 10:00 a.m.
        INC., a California corporation; DAVID   )   Judge: S. James Otero
   23   WINTER, an individual; and ONE          )   Location: Courtroom 10C
        DAY ENTERPRISES, LLC, a                 )
   24                                           )   Discovery Cutoff: 9/30/2019
        Delaware company,                       )   Pre-Trial Conference: 6/1/2020
   25                                           )   Trial Date: 6/9/2020
                                Defendants.     )
   26                                           )
   27
   28
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 2 of 46 Page ID #:6311




    1           Plaintiff HighMark Digital, Inc. (“HighMark”) submits this Statement of
    2    Genuine Disputes, pursuant to Local Rule 56-2, in opposition to Casablanca
    3    Design Centers, Inc., Four Seasons Windows, Inc., Interior Door & Closet
    4    Company, One Day Doors and Closets, Inc., and One Day Enterprises, LLC
    5    (“Defendants”) (D.I. 146) Motion for Summary Judgment or Partial Summary
    6    Judgment.
    7          The alleged facts that HighMark does not affirmatively dispute below
    8   should be deemed undisputed solely for the purposes of responding to
    9   Defendants’ present motion. HighMark reserves the right to contest the truth of
   10   these facts later in these proceedings and for any purpose other than opposing
   11   Defendants’ present Motion for Summary Judgment or Partial Summary
   12   Judgment.
   13                    I. STATEMENT OF GENUINE DISPUTES
   14   NO.                 FACT                         GENUINE DISPUTES OF
   15                                                       MATERIAL FACT
   16     1   Defendant Four Seasons                Undisputed.
   17         Windows, Inc. (“Four Seasons”)
   18         licensed door software (i.e., One-
   19         Cut™) from Plaintiff under a
   20         December 2008 “Master
   21         Agreement.”
   22     2   The initial term of the Master        Undisputed.
   23         Agreement was December 12,
   24         2008 to December 31, 2010.
   25     3   The Master Agreement could be         Undisputed.
   26         renewed for additional two year
   27         terms.
   28

                                                   -1-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 3 of 46 Page ID #:6312




    1   NO.                  FACT                        GENUINE DISPUTES OF
    2                                                        MATERIAL FACT
    3     4   Four Seasons and Plaintiff did not Undisputed that Four Seasons and
    4         execute an agreement to renew the HighMark did not execute a written
    5         Master Agreement beyond              renewal of the Master Agreement.
    6         December 31, 2010.                   Instead, the parties extended the
    7                                              agreement by mutual performance.
    8     5   Four Seasons continued to use        Undisputed that Four Seasons continued
    9         One-Cut™ until approximately         to submit door measurement data for
   10         November 2011.                       processing through HighMark’s One-
   11                                              Cut™ system until at least mid-
   12                                              November 2011.
   13     6   Casablanca entered into an           Undisputed.
   14         agreement to license door software
   15         from Prodim in October 2011.
   16     7   Plaintiff knew Dairl and Glenn       Disputed. David Winter (“Winter”)
   17         Johnson, of Casablanca, had          assumed that the Johnsons had
   18         transitioned to competing software transitioned to a competing software in
   19         from Prodim no later than early      2011 or 2012. Krzeminski Decl., Ex. 12
   20         2012.                                at 250:18-252:3, 253:4-255:9.
   21     8   Michael McElroy (“McElroy”),         Disputed. HighMark disputes that
   22         the President of Plaintiff at the    McElroy was President of HighMark in
   23         time, was “mad” and “upset.”         2011 or 2012. Krzeminski Decl., Ex. Ex.
   24                                              28 (showing that Winter was President of
   25                                              HighMark as of January 2011).
   26                                              HighMark also disputes that McElroy
   27                                              was “mad” or “upset” for any reason
   28

                                                  -2-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 4 of 46 Page ID #:6313




    1   NO.                  FACT                           GENUINE DISPUTES OF
    2                                                             MATERIAL FACT
    3                                                 other than the loss of the Johnson’s
    4                                                 business.
    5     9   McElroy knew the Johnsons from Undisputed.
    6         prior to the founding of Plaintiff in
    7         January 2007 because the
    8         Johnsons had been franchisees of
    9         another door company owned by
   10         McElroy, IRDC Franchising, Inc.
   11    10 In “heavy negotiations,” the              Disputed-in-part. HighMark does not
   12         Johnsons had bought out their           dispute that McElroy testified the
   13         franchise, which did not leave          Johnsons bought out their franchise
   14         McElroy and the Johnsons “on            following “heavy negotiations.” To the
   15         good terms.”                            extent the Johnsons and McElroy were
   16                                                 not “on good terms” when the Johnsons
   17                                                 bought out their franchise in or around
   18                                                 2007, HighMark disputes that they
   19                                                 remained not “on good terms,” given that
   20                                                 the Johnsons subsequently entered into
   21                                                 another business relationship with
   22                                                 McElroy when Four Seasons started
   23                                                 licensing HighMark’s One-Cut™
   24                                                 technology in 2008. Krzeminski Decl.,
   25                                                 Ex. 11 at 120:8-122:22.
   26    11 The relationship between McElroy Disputed-in-part. Highmark does not
   27         and the Johnsons was “fairly            dispute that McElroy testified that “the
   28

                                                  -3-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 5 of 46 Page ID #:6314




    1   NO.                 FACT                       GENUINE DISPUTES OF
    2                                                      MATERIAL FACT
    3         fractured.”                        relationship between the Johnsons, Dave
    4                                            [Winter] and [McElroy] was fairly
    5                                            fractured” during the negotiations for the
    6                                            Johnsons to buy out their franchise in
    7                                            2007. Krzeminski Decl., Ex. 11 at
    8                                            118:19-121:1. HighMark that the
    9                                            relationship was still “fairly fractured” in
   10                                            or after 2008, at which time the Johnsons
   11                                            entered into another business relationship
   12                                            with McElroy to license HighMark’s
   13                                            One-Cut™ technology. Krzeminski
   14                                            Decl., Ex. 11 at 120:8-122:22.
   15    12 McElroy did not trust Dairl and      Disputed-in-part. HighMark does not
   16         Glenn Johnson and questioned the dispute that McElroy testified that “there
   17         legitimacy of their business       was some business dealings [of the
   18         dealings.                          Johnsons] that weren’t always
   19                                            legitimate” and that he had “some trust
   20                                            issues” with the Johnsons.
   21                                            Krzeminski Decl., Ex. 11 at 163:11-
   22                                            164:9. HighMark that this testimony
   23                                            refers to HighMark’s business
   24                                            relationship with the Johnsons under the
   25                                            Master Agreement or McElroy’s
   26                                            perception of the Johnsons in late 2011
   27                                            or early 2012.
   28

                                               -4-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 6 of 46 Page ID #:6315




    1   NO.                 FACT                        GENUINE DISPUTES OF
    2                                                       MATERIAL FACT
    3    13 McElroy felt that the Johnsons did Disputed-in-part. HighMark does not
    4         not operate their business in an    dispute that McElroy testified that the
    5         “honest” manner, whether that       Johnsons did not “operate[] their
    6         meant the way they paid their       business in with how [he] felt an honest
    7         bills, treated customers, or how    [] company should operate” with respect
    8         they resolved issues and problems. to “how they paid their bills or how they
    9                                             treated customers or how they resolved
   10                                             issues and problems.” Krzeminski Decl.,
   11                                             Ex. 11 at 165:19-166:4. HighMark
   12                                             disputes that this testimony refers to
   13                                             HighMark’s business relationship with
   14                                             the Johnsons under the Master
   15                                             Agreement or McElroy’s perception of
   16                                             the Johnsons in late 2011 or early 2012.
   17    14 When the Johnsons transitioned to Disputed. While McElroy stated there
   18         Prodim software, McElroy was        was concern regarding infringement, he
   19         concerned about “infringement”      later conceded that “there was no
   20         and the Johnsons using              indication that” the Johnsons or their
   21         information belonging to Plaintiff businesses were using information that
   22         “that they weren’t allowed to       belonged to HighMark. Krzeminski
   23         have.”                              Decl., Ex. 11 at 126:17-127:2.
   24                                             Furthermore, David Winter indicated his
   25                                             and McElroy’s concern was more related
   26                                             to the loss of business than anything else.
   27                                             Krzeminski Decl., Ex. 12 250:18-251:16.
   28

                                                 -5-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 7 of 46 Page ID #:6316




    1   NO.                    FACT                       GENUINE DISPUTES OF
    2                                                         MATERIAL FACT
    3    15 McElroy considered Prodim               Disputed-in-part. HighMark does not
    4         competitor that posed a threat to     dispute that McElroy viewed Prodim as a
    5         Plaintiffs business because Prodim competitor.
    6         offered competing software.           HighMark disputes that McElroy thought
    7                                               Prodim offered software that included all
    8                                               the functionality of HighMark’s.
    9                                               Specifically, he expresses uncertainty as
   10                                               to what Prodim has done to develop their
   11                                               software. Krzeminski Decl., Ex. 11 at
   12                                               129:8-129:16.
   13    16 Prodim was downplaying the              Disputed-in-part. HighMark does not
   14         importance of Plaintiffs software     dispute that Prodim downplayed the
   15         by “advertising the fact that, you    importance of HighMark’s software in
   16         know, who needs HighMark when its advertising. HighMark disputes that
   17         we can do it.”                        Prodim had the ability to back up their
   18                                               claims and replicate the functionality and
   19                                               quality of HighMark software.
   20    17 McElroy was concerned Prodim            Disputed-in-part. HighMark does not
   21         was using ideas and technology        dispute that McElroy was concerned
   22         developed by Plaintiff to benefit     Prodim was attempting to compete with
   23         Prodim’s business.                    Highmark.
   24                                               HighMark disputes that McElroy had
   25                                               any concrete knowledge that Prodim had
   26                                               stolen or was maliciously using
   27                                               HighMark’s technology. Specifically
   28

                                                   -6-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 8 of 46 Page ID #:6317




    1   NO.                 FACT                            GENUINE DISPUTES OF
    2                                                         MATERIAL FACT
    3                                              McElroy states he did not have “any
    4                                              specific information” as to Prodims
    5                                              actions. Krzeminski Decl., Ex. 11 at
    6                                              135:5-135:20.
    7    18 A former employee of Plaintiff,        Undisputed.
    8         Richard Reardon, had abruptly left
    9         his employment with Plaintiff and
   10         went to work for Prodim; when
   11         McElroy learned of this, he was
   12         “upset” and “surprised.”
   13    19 McElroy and Winter met and             Undisputed.
   14         reviewed the terms of the Master
   15         Agreement after Four Seasons
   16         stopped using One-Cut™
   17    20 McElroy did not know what the          Disputed-in-part. HighMark does not
   18         Johnsons were doing with             dispute that there was concern.
   19         information belonging to Plaintiff, HighMark disputes that McElroy’s and
   20         if anything, but he was concerned Winter’s concern was based on any
   21         and believed there to be “a need     concrete evidence. McElroy stated that
   22         for protection.”                     “there was no indication that” the
   23                                              Johnsons or their businesses were using
   24                                              information that belonged to HighMark.
   25                                              Krzeminski Decl., Ex. 11 at 126:17-
   26                                              127:2.
   27                                              Furthermore, David Winter indicated
   28

                                                  -7-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 9 of 46 Page ID #:6318




    1   NO.                 FACT                          GENUINE DISPUTES OF
    2                                                         MATERIAL FACT
    3                                               that his and McElroy’s concern was
    4                                               more related to losing business.
    5                                               Krzeminski Decl., Ex. 12 at 250:18-
    6                                               251:16.
    7    21 McElroy and Winter considered           Disputed-in-part. HighMark does not
    8         litigation against Dairl and Glenn    dispute that McElroy and Winter
    9         Johnson in or around the              considered litigation against Dairl and
   10         beginning of 2012.                    Glenn Johnson.
   11                                               HighMark disputes that the litigation
   12                                               considered had anything do to with the
   13                                               causes of action asserted in HighMark’s
   14                                               Second Amended Complaint. Instead,
   15                                               litigation was discussed as a potential
   16                                               means of maintaining the business
   17                                               relationship and was quickly dismissed
   18                                               because Winter and McElroy felt there
   19                                               were no grounds for litigation.
   20                                               Krzeminski Decl., Ex. 11 at 253:18-
   21                                               254:15.
   22    22 Plaintiff filed its Complaint on        Undisputed.
   23         July 13, 2018.
   24    23 The Master Agreement provided           Disputed. The language provides that
   25         that Four Seasons should return or Four Seasons should discontinue its use,
   26         destroy the Licensed Applications, return, or destroy the Licensed
   27         Documentation, or Confidential        Applications, Extranet, Data, the
   28

                                                   -8-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 10 of 46 Page ID #:6319




     1   NO.                   FACT                        GENUINE DISPUTES OF
     2                                                         MATERIAL FACT
     3         Information in its possession upon HighMark Content, and the
     4         the termination of the Master         Documentation. Krzeminski Decl., Ex.
     5         Agreement.                            44 at Section 9.3, “Obligations on
     6                                               Termination.”
     7    24 The Confidentiality Agreement           Undisputed.
     8         attached to the Master Agreement:
     9         as Exhibit E provides that upon
    10         Plaintiffs request, Four Seasons
    11         shall either return all written
    12         materials containing the
    13         confidential information or
    14         destroy such materials and certify
    15         to Plaintiff that such destruction
    16         has occurred.
    17    25 Plaintiff did not request that Four     Undisputed that in the absence of
    18         Seasons return all materials          Plaintiff making such a voluntary
    19         containing confidential               request, Defendants were still obligated
    20         information or destroy such           to abide by all surviving provisions of
    21         materials and certify to Plaintiff    the Confidentiality Agreement.
    22         that such destruction occurred.
    23    26 Between 2012 and at least               Disputed-in-part. HighMark does not
    24         January 1, 2015, Plaintiff did not    dispute that it did not conduct such an
    25         conduct further investigation into    investigation during that time.
    26         whether the Johnsons or Prodim        HighMark disputes that it suspected or
    27         had or was misusing technology        had reason to suspect that the Johnsons
    28

                                                    -9-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 11 of 46 Page ID #:6320




     1   NO.                   FACT                            GENUINE DISPUTES OF
     2                                                           MATERIAL FACT
     3         belonging or relating to Plaintiff.     or Prodim were misusing HighMark’s
     4                                                 technology between 2012 and January 1,
     5                                                 2015.
     6    27 Under the Master Agreement,               Undisputed that Plaintiff’s solution
     7         Four Seasons uploaded Proliner          includes a cloud-based element.
     8         door frame measurement data to
     9         Plaintiff over the internet.
    10    28 The Proliner is an electronic             Undisputed.
    11         measuring device manufactured
    12         by Prodim that Four Seasons used
    13         to capture the dimensions of door
    14         frames in existing structures so
    15         that a custom fit replacement door
    16         could be cut.
    17    29 Plaintiff itself relied on the            Undisputed that HighMark used the
    18         Proliner to measure door frames.        Prodim Proliner and other measuring
    19                                                 devices for door measurements.
    20    30 Plaintiff used software originally        Undisputed that HighMark contracted
    21         developed by a company called           with MetaWorks LLC to assist in
    22         MetaWorks LLC to convert                developing software HighMark owned as
    23         Proliner measurement data into an part of its platform.
    24         eXtensible markup language
    25         (“XML”) output (“MetaWorks
    26         Software”).
    27    31 Plaintiff used software supplied by Disputed-in-part. HighMark does not
    28

                                                     -10-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 12 of 46 Page ID #:6321




     1   NO.                 FACT                            GENUINE DISPUTES OF
     2                                                           MATERIAL FACT
     3         CadCode Systems (“CadCode”) to dispute that CadCode assisted in the
     4         translate XML output into files        development of software used by
     5         written in HOPS (“CadCode              Plaintiff to translate XML output into
     6         Software”).                            HOP files. HighMark disputes that the
     7                                                software was “supplied by” CadCode
     8                                                Systems. Instead, HighMark developed
     9                                                the software in conjunction with
    10                                                CadCode, and contracted with CadCode
    11                                                to develop a small portion of its larger
    12                                                One-Cut ecosystem.
    13    32 A CadCode file library translated        Undisputed that iterations of
    14         non CNC machine specific data          HighMark’s source code for its One-Cut
    15         (e.g., Plaintiff’s XML) into files     system incorporated CadCode-supplied
    16         readable by CNC machines               file libraries.
    17         produced by different CNC
    18         manufacturers (e.g., HOP in the
    19         case of Holz-Her).
    20    33 A HOP file is the instruction to the Undisputed.
    21         CNC machine to cut the door.
    22    34 Holz-Her GmbH (“Holzer-Her”)             Undisputed.
    23         CNC machines are programmed to
    24         receive cutting instructions in
    25         HOP.
    26    35 Four Seasons downloaded the              Undisputed.
    27         converted HOP files over the
    28

                                                    -11-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 13 of 46 Page ID #:6322




     1   NO.                 FACT                            GENUINE DISPUTES OF
     2                                                             MATERIAL FACT
     3         internet.
     4    36 Four Seasons inputted the                 Undisputed.
     5         converted HOP files into its
     6         HolzHer CNC machine and cut
     7         doors.
     8    37 Four Seasons paid a fee for each          Disputed-in-part. HighMark disputes
     9         HOP file it downloaded, which           the inference that pricing was the sole
    10         Plaintiff increased in or around        factor prompting Dairl and Glenn
    11         December 2010, prompting Dairl          Johnson to look for an alternative door
    12         and Glenn Johnson to look into the software provider.
    13         availability of an alternative door
    14         software provider.
    15    38 In or around October 2011,                Disputed-in-part. HighMark disputes
    16         Casablanca entered into an              that the software is Prodim’s own
    17         agreement with Prodim to license software.
    18         Prodim software to convert
    19         Proliner measurement data into
    20         cutting instructions written in
    21         HOP.
    22    39 Prodim offered a non-expiring             Disputed-in-part. HighMark disputes
    23         license to its software for a one-      that the software is Prodim’s own
    24         time fee.                               software.
    25    40 Prodim completed installation of          Disputed-in-part. HighMark disputes
    26         its software in November 2011.          that the software is Prodim’s own
    27                                                 software.
    28

                                                     -12-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 14 of 46 Page ID #:6323




     1   NO.                 FACT                           GENUINE DISPUTES OF
     2                                                            MATERIAL FACT
     3    41 In 2013, Casablanca paid to              Disputed-in-part. HighMark disputes
     4         upgrade the Prodim software it         that the software is Prodim’s own
     5         licenses.                              software.
     6    42 Casablanca has manufactured              Disputed-in-part. HighMark disputes
     7         doors using Prodim software since that the software is Prodim’s own
     8         November 2011.                         software.
     9    43 Prodim uses computer aided               Disputed-in-part. HighMark disputes
    10         manufacturing software provided        that the Prodim CAM-software
    11         by the third-party company             component was always provided by
    12         vectorcam to translate Proliner        vectorcam.
    13         XML files into cutting instructions
    14         for Casablanca’s Holz-Her CNC
    15         machine written in HOP.
    16    44 Software installed on the Prodim         Undisputed.
    17         Proliner generates an XML file
    18         containing door measurement
    19         data.
    20    45 Plaintiff did not install source         Undisputed.
    21         code for the MetaWorks Software
    22         or the CadCode Software locally
    23         at the Torrance, California facility
    24         Four Seasons and then Casablanca
    25         conducted business from.
    26    46 Plaintiff stores source code in a        Undisputed that any Defendant other
    27         cloud-based repository, which          than David Winter accessed the
    28

                                                  -13-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 15 of 46 Page ID #:6324




     1   NO.                 FACT                         GENUINE DISPUTES OF
     2                                                        MATERIAL FACT
     3         neither Four Seasons nor             repository directly.
     4         Casablanca ever accessed or
     5         attempted to access.
     6    47 Neither Four Seasons nor               Disputed. Defendants attempted to
     7         Casablanca has ever accessed or      access One-Cut source code through
     8         attempted to access source code      soliciting David Winter to take it with
     9         for any component of One-Cut™. him when he departed HighMark.
    10                                              Krzeminski Decl., Ex. 24.
    11    48 Plaintiffs Chief Technology            Undisputed.
    12         Officer admitted that he was aware
    13         of no facts suggesting that
    14         Defendants took source code from
    15         Plaintiff.
    16    49 Neither Casablanca nor Four            Disputed-in-part. HighMark lacks
    17         Seasons ever accessed or             direct knowledge about whether
    18         attempted to access the XML          Defendants may have first tried to
    19         output generated by the              reverse engineer any of its XML outputs
    20         MetaWorks Software.                  generated by MetaWorks software.
    21    50 The Johnsons do not have               Undisputed.
    22         experience writing source code.
    23    51 Neither Casablanca nor Four            Disputed-in-Part. Undisputed that
    24         Seasons has ever possessed any       Defendants may have possessed Prodim
    25         source code for the Prodim           source code lacking HighMark source
    26         software, including vectorcam.       code components. Disputed that
    27                                              Casablanca and Four Seasons never
    28

                                                 -14-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 16 of 46 Page ID #:6325




     1   NO.                 FACT                      GENUINE DISPUTES OF
     2                                                     MATERIAL FACT
     3                                           possessed any source code that may have
     4                                           been incorporated into Prodim software.
     5                                           In fact, Highmark suspects that the
     6                                           Prodim software used by Defendants
     7                                           may have incorporated HighMark’s own
     8                                           source code.
     9    52 Casablanca and Four Seasons did     Disputed. Defendants complained that
    10         not contemplate, request or       the Prodim software failed to operate as
    11         discuss that Prodim reverse       well as HighMark’s software, and
    12         engineered One-Cut™.              subsequently conspired with Prodim to
    13                                           reverse engineer parts of the One-Cut
    14                                           platform using HighMark’s HOP files.
    15                                           Krzeminski Decl., Ex. 18.
    16    53 Casablanca and Four Seasons did     Disputed. Defendants conspired with
    17         not disclose trade secret         Prodim to reverse engineer parts of the
    18         information of Plaintiff to Prodim. One-Cut platform using HighMark’s
    19                                           HOP files. Krzeminski Decl., Ex. 18. In
    20                                           doing so, they revealed HighMark’s
    21                                           trade secret information to Prodim, in
    22                                           violation of the Master Agreement.
    23                                           Krzeminski Decl., Ex. 44.
    24    54 Four Seasons did not disclose       Disputed. HighMark believes that its
    25         confidential information of       HOP files, which were designated
    26         Plaintiff to Prodim.              confidential information under the
    27                                           Master Agreement, were sent to a
    28

                                               -15-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 17 of 46 Page ID #:6326




     1   NO.                 FACT                         GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3                                              Prodim representative for purposes of
     4                                              reverse engineering. Krzeminski Decl.,
     5                                              Ex. 18.
     6    55 Neither Four Seasons nor               Disputed. HighMark believes that its
     7         Casablanca sent a HOP file           HOP files, which were designated
     8         generated by CadCode and/or          confidential information under the
     9         Plaintiff to Prodim.                 Master Agreement, were sent to a
    10                                              Prodim representative for purposes of
    11                                              reverse engineering. Krzeminski Decl.,
    12                                              Ex. 18.
    13    56 Plaintiffs Chief Technology            Undisputed that Joseph Fallon testified
    14         Officer admitted that he “could      that he personally would not be able to
    15         not recreate all of the functionality recreate all functionality of HighMark
    16         of Cad Code” using a HOP file.       source code via reverse engineering a
    17                                              HOP file.
    18    57 Prodim had software to translate       Disputed. Highmark disputes that
    19         Proliner measurement data into       Prodim had existing software that
    20         HOPS file prior to Dairl Johnson     translated measurement data all the way
    21         licensing such software from         into a HOP file (or equivalent format) to
    22         Prodim in 2011.                      allow for the cutting of replacement
    23                                              doors on HolzHer CNC machines in
    24                                              2011. In fact, Defendants later
    25                                              approached Prodim to develop such
    26                                              software precisely because it did not
    27                                              already have software that handled such
    28

                                                  -16-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 18 of 46 Page ID #:6327




     1   NO.                  FACT                       GENUINE DISPUTES OF
     2                                                       MATERIAL FACT
     3                                             a task. Krzeminski Decl., Ex. 18.
     4    58 In or around 2006, McElroy            Undisputed that this was one purpose of
     5         attended a trade show specifically attending the trade show.
     6         to meet with Prodim and discuss
     7         automating the replacement door
     8         manufacturing process.
     9    59 Prodim already had basic door         Disputed-in-part. HighMark does not
    10         software, which it demonstrated     dispute that Prodim had software that
    11         for McElroy.                        could cut new doors. HighMark disputes
    12                                             that Prodim already had software that
    13                                             allowed a user to cut replacement doors.
    14                                             Krzeminski Decl., Ex. 18.
    15    60 When McElroy met with Prodim,         Undisputed.
    16         Prodim was already using the
    17         Prodim Proliner to measure and
    18         cut countertops on CNC machines.
    19    61 Prior to meeting with Prodim,         Undisputed.
    20         McElroy “didn’t even know what
    21         a CNC machine was.”
    22    62 Prodim recommended McElroy            Undisputed.
    23         use Holz-Her machines to cut
    24         doors.
    25    63 McElroy opted to use Holz-Her         Undisputed.
    26         CNC machines because they were
    27         cost effective and because of
    28

                                                 -17-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 19 of 46 Page ID #:6328




     1   NO.                 FACT                        GENUINE DISPUTES OF
     2                                                       MATERIAL FACT
     3         Holz-Her’s preexisting
     4         relationship with Prodim.
     5    64 McElroy understood that Holz-         Undisputed.
     6         Her and Prodim had sold
     7         machines.
     8    65 As of 2006, Holz-Her had been         Disputed-in-part. Highmark does not
     9         cutting doors on CNC machines       dispute that Prodim had software that
    10         for years.                          could cut new doors in 2006. HighMark
    11                                             disputes that Prodim already had
    12                                             software that allowed a user to cut
    13                                             replacement doors. Rather, Prodim was
    14                                             later approached by Defendants to
    15                                             develop such software precisely because
    16                                             Prodim did not already have software
    17                                             capable of handling replacement door
    18                                             tasks. Krzeminski Decl., Ex. 18.
    19    66 Prodim was measuring and cutting Undisputed.
    20         countertops on Holz-Her CNC
    21         machines in 2006.
    22    67 After the trade show, Prodim          Disputed-in-part. HighMark does not
    23         travelled to McElroy’s door         dispute that a Prodim representative
    24         facility and cut a door using a     traveled to McElroy’s facility and cut a
    25         Proliner, Prodim provided door      new door. Highmark disputes the
    26         software, and McElroy’s Holz-Her inference that Prodim already had
    27         CNC machine.                        software that allowed a user to cut
    28

                                                 -18-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 20 of 46 Page ID #:6329




     1   NO.                  FACT                          GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3                                                replacement doors. Krzeminski Decl.,
     4                                                Ex. 18.
     5    68 McElroy considered purchasing            Disputed-in-part. HighMark does not
     6         Prodim developed software to           dispute that a per-door licensing
     7         convert Proliner measurement data agreement was one factor that McElroy
     8         into HOPS format, but decided not considered. However, HighMark
     9         to because Prodim wanted to enter disputes that the per-door licensing
    10         into a “per-door” licensing            agreement was the only factor. Rather,
    11         agreement, whereas McElroy             McElroy stated that “[t]he software that
    12         wanted to own the software.            Prodim was providing was not adequate
    13                                                to meet our needs.” Krzeminski Decl.,
    14                                                Ex. 11 at 44:9-15.
    15    69 McElroy contracted with                  Undisputed that multiple companies
    16         MetaWorks to develop the               claimed to have the ability and
    17         MetaWorks Software (which              functionality HighMark desired.
    18         converted Proliner measurement
    19         data into XML), but multiple
    20         companies, including Prodim, had
    21         “expressed they had the ability to
    22         do what we were asking them to
    23         do.”
    24    70 It was McElroy’s understanding           Undisputed.
    25         that Prodim and Holz-Her could
    26         put together an integrated software
    27         solution “fairly easily.”
    28

                                                    -19-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 21 of 46 Page ID #:6330




     1   NO.                 FACT                         GENUINE DISPUTES OF
     2                                                        MATERIAL FACT
     3    71 After Prodim installed its             Disputed-in-part. HighMark does not
     4         software, Casablanca personnel       dispute that Defendants noted differences
     5         noted that the Prodim software       between Prodim software and One-
     6         functioned differently than One-     Cut™. However, HighMark disputes the
     7         Cut™.                                implication that the differences were
     8                                              welcomed. Conversely, Prodim received
     9                                              complaints that its software did not
    10                                              function like One-Cut and thus was
    11                                              pressured to fix the Prodim software so
    12                                              that it conformed more closely to
    13                                              HighMark functionality. Krzeminski
    14                                              Decl., Ex. 64.
    15    72 Holz-Her GmbH (“Holzer-Her”)           Undisputed.
    16         CNC machines are programmed to
    17         receive cutting instructions in
    18         HOPS format.
    19    73 A July 13, 2006 HOP Interface          Undisputed.
    20         manual describes how to program
    21         HOP files for Holz-Her CNC
    22         machines.
    23    74 Holz-Her gives out sample HOP          Undisputed that it is industry practice
    24         files to users of its CNC machines. for certain machine manufacturers to
    25                                              show potential users what file inputs to
    26                                              their machines look like.
    27    75 On woodworking and CNC                 Disputed. HighMark does not dispute
    28

                                                  -20-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 22 of 46 Page ID #:6331




     1   NO.                   FACT                       GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3         machine forums, users discuss       that users have discussed HolzHer CNC
     4         programming Holz-Her CNC            machines in online forum posts.
     5         machines and writing HOPS files     However, HighMark disputes that the
     6         and share information amongst       forum posts provided by Defendants in
     7         themselves, including sample        Vilfer’s responsive report are from
     8         HOP files.                          woodworking and CNC machine forums
     9                                             specifically.
    10    76 Prodim was measuring and cutting Undisputed.
    11         countertops on Holz-Her CNC
    12         machines in 2006.
    13    77 As of 2006, Holz-Her had been         Undisputed.
    14         cutting doors on its CNC
    15         machines for years.
    16    78 Plaintiff was not incorporated until Undisputed.
    17         January 2007.
    18    79 CadCode Software translates the       Undisputed that CadCode software
    19         Meta Works XML output into          solutions have this functionality
    20         HOP format.                         available.
    21    80 CadCode used a machine file           Undisputed that some iterations of
    22         library to translate non CNC        Plaintiff’s source code for its One-Cut
    23         machine specific data (e.g.,        system incorporated CadCode-supplied
    24         Plaintiff’s XML) into files         file libraries.
    25         readable by CNC machines
    26         produced by different CNC
    27         manufacturers.
    28

                                                 -21-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 23 of 46 Page ID #:6332




     1   NO.                  FACT                        GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3    81 Plaintiff’s Chief Technology           Undisputed.
     4         Officer admitted that CadCode
     5         offers its software to other
     6         customers.
     7    82 According to Plaintiff’s Chief         Undisputed.
     8         Technology Officer, CadCode
     9         HOP files are “simple” compared
    10         to XML.
    11    83 McElroy testified that he does not Disputed-in-part. HighMark does not
    12         see HOP files as something           dispute that McElroy provided this
    13         “proprietarywise.”                   testimony. However, McElroy also
    14                                              testified that HOP files could have been
    15                                              proprietary. Krzeminski Decl., Ex. 11 at
    16                                              146:7-12.
    17    84 Winter, the former President and       Disputed-in-part. HighMark does not
    18         Chief Executive Officer of           dispute that Winter testified that he does
    19         Plaintiff, does not consider HOP     not consider HOP files to be proprietary.
    20         files proprietary to Plaintiff.      However, Winter also expressed his
    21                                              belief that source code is proprietary.
    22                                              Krzeminski Decl., Ex. 12 at 97:16-18;
    23    85 Defendant One Day Enterprises,         Undisputed that an entity without its
    24         LLC generates HOP files to           own proprietary source code to generate
    25         manufacture doors but does not       HOP files would not consider their HOP
    26         consider them proprietary.           files themselves proprietary.
    27    86 Between 2008 and at least 2012,        Undisputed that CadCode did not
    28

                                                  -22-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 24 of 46 Page ID #:6333




     1   NO.                  FACT                           GENUINE DISPUTES OF
     2                                                           MATERIAL FACT
     3         Plaintiff and CadCode did not          restrict Plaintiff’s use of the portions of
     4         execute a written confidentiality or CadCode’s software that Plaintiff paid to
     5         other agreement restricting            use.
     6         Plaintiffs use of the CadCode
     7         Software to generate HOP files.
     8    87 After Cad Code contacted Plaintiff Undisputed that Plaintiff’s Chief
     9         regarding Plaintiffs use of the Cad Technology Officer wrote this email,
    10         Code Software, Plaintiffs Chief        specifying that the small CadCode
    11         Technology Officer sent email          component of the HighMark source code
    12         correspondence stating m part:         library had less value and technical
    13         [A]fter reviewing our source code, complexity than the home-grown
    14         your part is just a small code         portions of HighMark software.
    15         library that our system wraps and
    16         exposes. My software generates
    17         the XML that your little library
    18         consumes. Your library spits out a
    19         rather simple hop file that is about
    20         200 lines long with about 15 CNC
    21         cutting features . . . Indeed, the
    22         construction of the input XML is
    23         way more complicated and 10x
    24         longer in length. We use your
    25         library because it is convenient.
    26         To do away with this convenience,
    27         I would have to sit down and
    28

                                                    -23-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 25 of 46 Page ID #:6334




     1   NO.                  FACT                         GENUINE DISPUTES OF
     2                                                         MATERIAL FACT
     3         change our logic to output the
     4         HOP directly instead of outputting
     5         the XML ... I would prefer to not
     6         have to do this, but it is not
     7         remotely difficult.
     8    88 Plaintiff’s current Chief Executive Undisputed.
     9         Officer, Richard Matulia,
    10         responded that the e-mail was
    11         good but he did not want CadCode
    12         to “leverage [Plaintiff] on new
    13         pricing.”
    14    89 Plaintiff’s Chief Technology            Disputed. Fallon testified that he did not
    15         Officer wrote software that was       create software that was equivalent to
    16         the “equivalent” of the CadCode       CadCode after David Winter departed.
    17         software and Plaintiff stopped        Krzeminski Decl., Ex. 65 at 22:1-6.
    18         paying to use the CadCode
    19         Software to generate HOP files.
    20    90 Defendant David Winter                  Undisputed.
    21         (“Winter”) resigned from
    22         Plaintiff in or around July 2015.
    23    91 Winter did not provide Casablanca Disputed. Winter was in possession of
    24         with any type of trade secret or      HighMark’s property that contained
    25         confidential information relating     confidential source code, and provided it
    26         to CadCode.                           to the Defendants. Huisjen Decl., Ex. 9
    27                                               at 12:8-13:28
    28

                                                   -24-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 26 of 46 Page ID #:6335




     1   NO.                  FACT                          GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3    92 Plaintiffs Chief Technology              Disputed-in-part. Highmark does not
     4         Officer admits he has no evidence dispute that Fallon testified that he had
     5         Winter ever looked at the “key”        no personal knowledge that Winter ever
     6         for accessing CadCode Software.        looked at the “key”. However,
     7                                                Highmark disputes that Winter never
     8                                                possessed nor looked at any of
     9                                                Highmark’s confidential information,
    10                                                including the “key.” Fallon testified that
    11                                                Winter possessed a file containing the
    12                                                “key” that would allow access to
    13                                                Highmark CadCode servers. Krzeminski
    14                                                Decl., Ex. 16 at 155:5-156:16.
    15    93 Plaintiffs Chief Technology              Disputed. HighMark does not dispute
    16         Officer admitted that that he does     that Fallon testified he had no personal
    17         not have any evidence that Winter knowledge that Winter disclosed trade
    18         has Plaintiffs trade secret or         secrets or confidential information in
    19         confidential information m his         Winter’s possession. However,
    20         possession.                            Highmark disputes that Winter never
    21                                                possessed any of HighMark’s
    22                                                confidential information. Krzeminski
    23                                                Decl., Ex. 16 at 155:5-156:16.
    24    94 On December 2, 2016, Plaintiffs          Undisputed.
    25         Chief Technology Officer sent
    26         email correspondence stating that
    27         door files were being generated
    28

                                                    -25-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 27 of 46 Page ID #:6336




     1   NO.                  FACT                          GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3         because for a given door, Plaintiff
     4         regenerates HOP file 3-4 times.
     5    95 CadCode responded that Plaintiffs Undisputed that CadCode’s response
     6         Chief Technology Officer’s             here is based on the assumption that only
     7         statements are “consistent with the HighMark possessed its own “key” ID
     8         logs, so I think that question has
     9         been answered.”
    10    96 Plaintiff wrote to CadCode to ask        Undisputed.
    11         if there had been “any cadcode
    12         conversions coming from more
    13         than 1 IP address in regards to our
    14         specific account.”
    15    97 Cad Code responded that they             Undisputed that CadCode’s response
    16         “just verified that all of the         here is based on the assumption that only
    17         authorization requests have come       HighMark possessed its “key” ID
    18         from the same computer ID.”
    19    98 On January 4, 2017, CadCode              Undisputed that CadCode had no reason
    20         wrote to Plaintiff stating that: “For to suspect Defendants were using their
    21         the record, we don’t have any          solution if Defendants were using
    22         evidence that Dave and/or his          HighMark’s “key” ID.
    23         current company are using the
    24         CadCode solution.”
    25    99 On March 16, 201 7, Plaintiff sent Undisputed.
    26         e-mail correspondence to Cad
    27         Code stating that Plaintiffs “server
    28

                                                    -26-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 28 of 46 Page ID #:6337




     1   NO.                 FACT                           GENUINE DISPUTES OF
     2                                                         MATERIAL FACT
     3         issues” have not been resolved and
     4         requesting that CadCode make the
     5         issue a high priority “so we can
     6         get back up and running.”
     7   100 Casablanca generated HOP files           Undisputed.
     8         March 13, 14, 15, 16, and 17,
     9         2016.
    10   101 Since November 2011, Casablanca Undisputed that Defendants have an
    11         has generated HOP files via the        agreement in place with Prodim to
    12         Prodim provided vectorcam              generate HOP files.
    13         software.
    14   102 Vectorcam is installed locally at        Undisputed.
    15         Casablanca and One Day
    16         Enterprises’ Torrance and
    17         Rocklin, California facility,
    18         respectively; Defendants do not
    19         access any type of off-site server
    20         to generate HOP files.
    21   103 Each HOP file stored on                  Disputed-in-part. HighMark does not
    22         Defendants’ CNC machine from           dispute that the Defendants’ HOP files
    23         November 2011 to the present           contain the text “vectorcam.” However,
    24         bears the name “vectorcam” in its HighMark disputes that Defendants
    25         text.                                  provided HOP files prior to 2012.
    26   104 Between December 30, 2014 and            Undisputed.
    27         January 1, 2019, Casablanca often
    28

                                                    -27-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 29 of 46 Page ID #:6338




     1   NO.                 FACT                         GENUINE DISPUTES OF
     2                                                       MATERIAL FACT
     3         does not generate HOP files for
     4         days at a time, especially over
     5         weekends.
     6   105 Casablanca licensed the Prodim          Undisputed.
     7         software, including vectorcam to
     8         generate HOP files, for a one-time
     9         fee.
    10   106 Casablanca can generate infinite        Undisputed.
    11         HOP files using the vectorcam
    12         software linked to their CNC
    13         machines for no additional cost.
    14   107 The second cause of action for          Undisputed.
    15         trade secret misappropriation
    16         alleges that the Entity Defendants
    17         misappropriated trade secret
    18         materials related to One-CutTM by
    19         improperly copying, accessing
    20         and/or removing them from
    21         Plaintiffs premises and/or systems,
    22         and or/by improperly using,
    23         transferring and/or disclosing
    24         them in breach of a duty to
    25         maintain the secrecy and
    26         confidential thereof.
    27   108 The fifth cause of action for unfair Undisputed.
    28

                                                  -28-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 30 of 46 Page ID #:6339




     1   NO.                  FACT                         GENUINE DISPUTES OF
     2                                                         MATERIAL FACT
     3         competition alleges that the Entity
     4         Defendants unfairly competed
     5         with Plaintiff by allegedly
     6         misappropriating and using
     7         Plaintiffs trade secret and/or
     8         confidential information.
     9   109 The fifth cause of action also          Undisputed.
    10         alleges that Four Seasons breached
    11         a contract with Plaintiff.
    12   110 Winter did not take, use, or            Disputed. Winter took proprietary
    13         disclose trade secret or              HighMark source code with him to the
    14         confidential belonging to Plaintiff. Defendants after he terminated his
    15                                               HighMark employment. Huisjen Decl.,
    16                                               Ex. 9 at 12:8-13:28.
    17   111 Plaintiffs Chief Technology             Disputed. Highmark does not dispute
    18         Officer, Joseph Fallon (“Plaintiffs that Fallon testified that he had no
    19         CTO”), admitted that he has no        personal knowledge that Winter
    20         evidence Winter took, disclosed,      disclosed trade secret or confidential
    21         or used trade secret or confidential information in his possession to third
    22         information belonging to Plaintiff parties. However, Highmark disputes
    23         m any manner.                         that Winter never possessed and
    24                                               disclosed any of Highmark’s confidential
    25                                               information. Krzeminski Decl., Ex. 16 at
    26                                               66:17-68:19,
    27                                               102:21-104:11, 132:16-134:5; id.
    28

                                                  -29-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 31 of 46 Page ID #:6340




     1   NO.                  FACT                          GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3                                               Ex. 7 at 89:1-91:1, 93:1-16, 94:25-
     4                                               96:4; id. Ex. 12 at 52:1-53:17, 62:2-
     5                                               19.
     6   112 Winter informed Dairl and Glenn         Disputed. The Johnsons specifically
     7         Johnson in July of 2015 that he       requested that Winter bring HighMark
     8         did not want to bring over any        assets to the Corporate Defendants.
     9         dealers or assets from HighMark       Krzeminski Decl., Ex. 24.
    10         or do anything to the detriment of
    11         the company.
    12   113 Winter wanted to be ethical in all      Disputed. HighMark disputes that
    13         areas and wanted nothing to do        Winter wanted to act ethically.
    14         with HighMark’s technology.           Defendants, in their own statement of
    15                                               facts, have already admitted that Winter
    16                                               selfishly and unethically took advantage
    17                                               of a corporate opportunity instead of
    18                                               offering it to HighMark, where he served
    19                                               as a director.
    20   114 After his resignation, Winter           Disputed-in-part. HighMark does not
    21         returned materials that consisted     dispute that Winter returned an Apple
    22         of an Apple laptop, an external       Laptop, and an external electronic
    23         electronic storage device and the     storage device.
    24         materials in his office.              HighMark disputes that the return of the
    25                                               device occurred within the time frame set
    26                                               by the Employee Non-Disclosure
    27                                               Assignment and Non-Solicitation
    28

                                                   -30-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 32 of 46 Page ID #:6341




     1   NO.                 FACT                        GENUINE DISPUTES OF
     2                                                       MATERIAL FACT
     3                                             Agreement Winter entered into with
     4                                             HighMark. Winter failed to return the
     5                                             materials until a week to a week and a
     6                                             half after when he was supposed to. See
     7                                             infra Fact. No. 25; Krzeminski Decl., Ex.
     8                                             -43. Furthermore, when the laptop
     9                                             computer was returned it had been wiped
    10                                             preventing analysis as to what had been
    11                                             done to it prior to its return. Krzeminski
    12                                             Decl., Ex. 49.
    13   115 Right after the end of his            Undisputed.
    14         employment, Winter received an
    15         email alert that information
    16         including his phone number, email
    17         address and home address had
    18         been changed on his personal
    19         Wells Fargo bank account.
    20   116 Winter went to the bank and was       Undisputed.
    21         informed that his account
    22         information was changed to
    23         include what he believed to be
    24         Richard Matulia’s email address
    25         along with other HighMark email
    26         addresses, HighMark phone
    27         numbers and the physical address
    28

                                                 -31-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 33 of 46 Page ID #:6342




     1   NO.                 FACT                           GENUINE DISPUTES OF
     2                                                             MATERIAL FACT
     3         for HighMark.
     4   117 Winter also believes that his            Undisputed.
     5         personal Face book page was
     6         accessed and changed by
     7         HighMark.
     8   118 Plaintiff did not inform Winter it       Disputed. HighMark disputes that
     9         was accessing these accounts,          Winter was not informed. As a former
    10         even after he objected to what he      employee of HighMark, he was on notice
    11         perceived to be Plaintiff hacking      that information he made available to his
    12         into his personal accounts.            company via logged-in accounts on a
    13                                                company-issued device may be mistaken
    14                                                for company accounts, and thus have
    15                                                their information changed upon his
    16                                                departure.
    17   119 Katherine Gabales, an employee           Undisputed.
    18         of Plaintiff in July 2015, admits to
    19         accessing a Wells Fargo bank
    20         account and a Facebook account
    21         and changing the credentials to
    22         Plaintiff and not informing Winter
    23         she was doing so.
    24   120 Winter was advised by Wells              Disputed. Defendants have presented no
    25         Fargo officials m its fraud            evidence that Wells Fargo gave this
    26         department to wipe the hard drive advice to Winter. Regardless, Winter
    27         of the Apple computer.                 taking such advice would be illogical and
    28

                                                   -32-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 34 of 46 Page ID #:6343




     1   NO.                 FACT                        GENUINE DISPUTES OF
     2                                                       MATERIAL FACT
     3                                             unreasonable behavior by a technically
     4                                             savvy software executive. It was clear
     5                                             from HighMark’s contact information
     6                                             being listed on the account that it was
     7                                             HighMark who had changed the account
     8                                             information. It would be obvious to
     9                                             someone in Winter’s position that such
    10                                             action was likely a mistake. Instead of
    11                                             simply calling HighMark to have the
    12                                             issue corrected, Winter took the drastic
    13                                             step of wiping the hard drive.
    14   121 Winter did not want to do so, but     Disputed. HighMark disputes Winter did
    15         ultimately did wipe the hard drive not want to wipe the hard drive. It was
    16         of the Apple laptop.                clear from HighMark’s contact
    17                                             information being listed on the account
    18                                             that it was HighMark who changed the
    19                                             account information. It would be obvious
    20                                             to Winter that such action was likely a
    21                                             mistake. Instead of simply calling
    22                                             HighMark to have the issue corrected,
    23                                             Winter took the drastic step of wiping
    24                                             the hard drive. This suggests Winter
    25                                             acted on his own volition.
    26   122 Before wiping the hard drive of       Disputed. HighMark disputes that any
    27         the Apple laptop, Winter backed     HighMark files were backed up to an
    28

                                                 -33-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 35 of 46 Page ID #:6344




     1   NO.                 FACT                           GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3         up any HighMark files to an            external hard drive. Winter wiped the
     4         external hard drive.                   laptop’s hard drive prior to returning it.
     5                                                Therefore, no forensic analysis as to
     6                                                what files were or were not backed up
     7                                                was possible. Krzeminski Decl., Ex. 49.
     8   123 It is admitted that the external         Disputed. HighMark disputes that there
     9         electronic storage device provided is no suspicion that files were missing.
    10         by Winter contained HighMark           The laptop’s hard drive was wiped, and
    11         files and there is no suspicion that therefore no analysis as to what files
    12         files were missing.                    were or were not missing could be
    13                                                completed. Krzeminski Decl., Ex. 49.
    14   124 Prior to Winter’s resignation,           Disputed-in-part. Winter was
    15         Plaintiff had not been                 compensated properly as an employee of
    16         compensating Winter in                 HighMark throughout his employment
    17         accordance with his employment         tenure. Matulia Decl. at ¶ 9. Winter was
    18         agreements, such that Winter was awarded $219, 587.23 before the
    19         forced to bring a claim before the     California Labor Commission.
    20         California Labor Commissioner,
    21         which resulted m the Labor
    22         Commissioner issuing an A ward
    23         in favor of Winter in the amount
    24         of $219,587.23.
    25   125 Winter did not provide Defendants Disputed. Winter brought the
    26         any source code, passwords, or         Defendants HighMark source code for
    27         other information pertaining to        processing doors, which may have
    28

                                                    -34-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 36 of 46 Page ID #:6345




     1   NO.                   FACT                        GENUINE DISPUTES OF
     2                                                         MATERIAL FACT
     3         CadCode.                              contained CadCode access and
     4                                               integration written into it. Krzeminski
     5                                               Decl., Ex. 16 at 155:5-156:16.
     6   126 Winter did not provide Glenn            Disputed. Winter brought the
     7         Johnson with any confidential or      Defendants HighMark source code for
     8         trade secret information belonging processing doors, which may have
     9         to Plaintiff.                         contained CadCode access and
    10                                               integration written into it. Krzeminski
    11                                               Decl., Ex. 16 at 155:5-156:16.
    12   127 Winter did not provide Dairl            Disputed. Winter brought the
    13         Johnson with any confidential or      Defendants HighMark source code for
    14         trade secret information belonging processing doors, which may have
    15         to Plaintiff.                         contained CadCode access and
    16                                               integration written into it. Krzeminski
    17                                               Decl., Ex. 16 at 155:5-156:16.
    18   128 Plaintiff’s Chief Technology            Disputed-in-part.
    19         Officer admitted he was aware no
    20         facts suggesting that Defendants
    21         improperly came to possess any
    22         confidential information relating
    23         to One-CutTM.
    24   129 Plaintiff’s Chief Technology            Disputed-in-part. HighMark does not
    25         Officer admitted that he has no       dispute that Fallon testified he lacked
    26         evidence to suggest that Dave         personal knowledge that Winter ever
    27         Winter ever looked at the “key”       looked at the “key”. However,
    28

                                                   -35-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 37 of 46 Page ID #:6346




     1   NO.                 FACT                         GENUINE DISPUTES OF
     2                                                        MATERIAL FACT
     3         for the CadCode Software.            HighMark disputes that Winter neither
     4                                              possessed nor looked at any of
     5                                              Highmark’s confidential information,
     6                                              including the “key.” Fallon testified that
     7                                              Winter possessed a file containing the
     8                                              “key” that would allow access to
     9                                              Highmark CadCode servers. Krzeminski
    10                                              Decl., Ex. 16 at 155:5-156:16.
    11   130 Plaintiff’s Chief Technology           Disputed. Highmark does not dispute
    12         Officer admitted that he was aware that Fallon testified that he had no
    13         of no facts indicating Winter        personal knowledge that Winter
    14         transmitted any trade secrets to     disclosed trade secret or confidential
    15         Defendants.                          information in his possession. However,
    16                                              Highmark disputes that Winter never
    17                                              possessed and transmitted any of
    18                                              Highmark’s confidential information.
    19                                              Krzeminski Decl., Ex. 16 at 155:5-
    20                                              156:16.
    21   131 Plaintiff’s Chief Technology           Disputed. HighMark does not dispute
    22         Officer admitted that he was aware that Fallon testified he lacked personal
    23         of no facts indicating Winter        knowledge that Winter disclosed trade
    24         shared any trade secrets, including secret or confidential information in
    25         source code, belonging to            Winter’s possession to third
    26         Highmark with One Day, or any        parties. However, HighMark disputes
    27         other person or entity.              that Winter never possessed and thus
    28

                                                  -36-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 38 of 46 Page ID #:6347




     1   NO.                 FACT                        GENUINE DISPUTES OF
     2                                                       MATERIAL FACT
     3                                             never disclosed any of Highmark’s
     4                                             confidential information. Krzeminski
     5                                             Decl., Ex. 16 at 66:17-68:19,
     6                                             102:21-104:11, 132:16-134:5; id.
     7                                             Ex. 7 at 89:1-91:1, 93:1-16, 94:25-
     8                                             96:4; id. Ex. 12 at 52:1-53:17, 62:2-
     9                                             19.
    10   132 Plaintiff’s Chief Technology          Disputed. HighMark does not dispute
    11         Officer admitted that he was aware that Fallon testified he lacked personal
    12         of no facts indicating Winter used knowledge that Winter disclosed trade
    13         Highmark’ s trade secret or         secret or confidential information in
    14         confidential information with third Winter’s possession to third
    15         parties.                            parties. However, HighMark disputes
    16                                             the implication that Winter never
    17                                             possessed and thus never disclosed any
    18                                             of HighMark’s confidential
    19                                             information. Krzeminski Decl., Ex. 16 at
    20                                             155:5-156:16.
    21   133 Plaintiff’s Chief Technology          Disputed. HighMark does not dispute
    22         Officer admitted that he was aware that Fallon testified he lacked personal
    23         of no facts indicating that         knowledge that Winter disclosed trade
    24         Defendants came into possession     secret or confidential information in
    25         of Highmark’s trade secrets         Winter’s possession to
    26         through any means whatsoever.       Defendants. However, HighMark
    27                                             disputes that Winter never possessed and
    28

                                                 -37-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 39 of 46 Page ID #:6348




     1   NO.                 FACT                          GENUINE DISPUTES OF
     2                                                       MATERIAL FACT
     3                                             thus never disclosed any of Highmark’s
     4                                             confidential information to the
     5                                             Defendants. Krzeminski Decl., Ex. 16 at
     6                                             155:5-156:16.
     7   134 Winter returned the backup hard       Disputed. HighMark disputes that
     8         drive Fallon gave him for safe      Winter returned the backup hard drive
     9         keeping.                            Fallon gave him for safe keeping.
    10                                             Krzeminski Decl., Ex. 14 at 39:20-42:6,
    11                                             64:25-65:17; id. Ex. 48.
    12   135
    13   136 Four Seasons was incorporated on Undisputed.
    14         or around July 15, 2004.
    15   137 Four Seasons has not conducted        Undisputed that the Corporate
    16         business since 2011.                Defendants may not have conducted
    17                                             business using Four Seasons name since
    18                                             2011.
    19   138 Between 2012 and the present,         Undisputed that the Corporate
    20         Four Season never accessed the      Defendants did not specifically use the
    21         CadCode Software to generate        Four Seasons entity within its single
    22         HOP files.                          entity structure to access CadCode to
    23                                             generate HOP files.
    24   139 Dairl Johnson shut down Four          Disputed that Four Seasons was “shut
    25         Seasons m favor of Defendant        down,” as it remains a formal
    26         Casablanca Design Centers, Inc.     corporation registered in the State of
    27         (“Casablanca”) because he           California. Krzeminski Decl., Ex. 33.
    28

                                                 -38-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 40 of 46 Page ID #:6349




     1   NO.                 FACT                           GENUINE DISPUTES OF
     2                                                             MATERIAL FACT
     3         intended to operate Casablanca as
     4         part of a national chain.
     5   140 Dairl Johnson incorporated               Undisputed.
     6         Casablanca in November 2010.
     7   141 Four Seasons did not sublicense          Undisputed that Four Seasons was not
     8         Plaintiff’s software.                  permitted to sublicense or otherwise
     9                                                share Plaintiff’s software as per the terms
    10                                                of the Master Agreement. Krzeminski
    11                                                Decl., Ex. 44 at § 6.1.
    12   142 One Day Doors and Closets, Inc.          Undisputed.
    13         (“One Day Doors”) was
    14         incorporated on or around April
    15         18,2012.
    16   143 One Day Doors was incorporated           Undisputed that this was a possible
    17         with the intention of it operating     intention of One Day Doors.
    18         as part of a nationwide dealership
    19         program.
    20   144 One Day Doors never                      Undisputed that One Day Doors was
    21         manufactured doors, had                another non-functional company within
    22         employees, or generated revenue.       Corporate Defendants’ single entity
    23                                                structure.
    24   145 One Day Doors never used any             Undisputed that a non-functional entity
    25         software, Prodim or One-Cut™, to has no use for software.
    26         produce doors.
    27   146 One Day Doors never accessed the Undisputed that a non-functional entity
    28

                                                    -39-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 41 of 46 Page ID #:6350




     1   NO.                 FACT                           GENUINE DISPUTES OF
     2                                                          MATERIAL FACT
     3         CadCode Software to generate           has no use for software.
     4         HOP files.
     5   147 One Day Enterprises, LLC (“One           Undisputed.
     6         Day Enterprises”) is a Delaware
     7         LLC formed on October 27, 2016
     8         and registered in California on or
     9         around January 6, 2017.
    10   148 One Day Enterprises has operated Undisputed.
    11         from its facility in Rocklin,
    12         California since 2017.
    13   149 One Day Enterprises is a distinct        Disputed that One Day Enterprises is an
    14         entity.                                entity distinct from the other Corporate
    15                                                Defendants for the purposes of liability.
    16                                                One Day Enterprises does business as
    17                                                One Day Doors and Closets. Krzeminski
    18                                                Decl., Ex. 13 at 170:5-11 G. id. Ex 17 at
    19                                                36:1-8.
    20   150 One Day Enterprises has used             Disputed-in-part. One Day Enterprises
    21         Prodim software, including             is not distinct from other Corporate
    22         vectorcam, to manufacture doors        Defendants, and Defendants used
    23         since its commenced operations in HighMark source code as part of its
    24         2017.                                  operations in addition to and/or in lieu of
    25                                                Prodim software. Huisjen Decl., Ex. 9 at
    26                                                8:18-12:7.
    27   151 One Day Enterprises never                Disputed. One Day Enterprises acting as
    28

                                                    -40-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 42 of 46 Page ID #:6351




     1   NO.                 FACT                            GENUINE DISPUTES OF
     2                                                         MATERIAL FACT
     3         accessed the CadCode Software to part of the single-entity Defendants
     4         generate HOP files.                   accessed CadCode Software to generate
     5                                               HOP files. Huisjen Decl., Ex. 9 at 8:18-
     6                                               12:7.
     7   152 Interior Door and Closet Company Undisputed.
     8         is not an independent entity, but
     9         merely a dba of Defendant
    10         Casablanca Design Centers, Inc.
    11
    12                            II. CONCLUSIONS OF LAW
    13                                  Summary Judgment
    14          1.    Summary judgment is appropriate when, drawing all justifiable
    15   inferences in the non-movant’s favor, there exists “no genuine dispute as to any
    16   material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
    17   Civ. P. 56; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).
    18   Material facts are those that may affect the outcome of the case. Id. at 248. An
    19   issue is genuine “if the evidence is such that a reasonable jury could return a
    20   verdict for the nonmoving party.” Id.
    21          2.    The moving party bears the burden of establishing the absence of a
    22 genuine issue of material fact. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477
    23 U.S. 317, 322-323, 106 S.Ct. 2548 (1986).
    24          3.    “When the party moving for summary judgment would bear the
    25 burden of proof at trial, it must come forward with evidence which would entitle it
    26 to a directed verdict if the evidence went uncontroverted at trial. In such a case,
    27 the moving party has the initial burden of establishing the absence of a genuine
    28

                                                   -41-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 43 of 46 Page ID #:6352




     1 issue of fact on each issue material to its case.” C.A.R. Transp. Brokerage Co. v.
     2 Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted).
     3          4.    “A moving party without the ultimate burden of persuasion at trial—
     4 usually, but not always, a defendant—has both the initial burden of production and
     5 the ultimate burden of persuasion on a motion for summary judgment.” Nissan
     6 Fire & Marine Ins. Co. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000).
     7 “In order to carry its burden of production, the moving party must either produce
     8 evidence negating an essential element of the nonmoving party's claim or defense
     9 or show that the nonmoving party does not have enough evidence of an essential
    10 element to carry its ultimate burden of persuasion at trial.” Id. The moving party
    11 may discharge its initial burden by “‘showing’—that is, pointing out to the district
    12 court—that there is an absence of evidence to support the nonmoving party's
    13 case.” Celotex, 477 U.S. 317, 325 (1986). The nonmoving party may avoid
    14 summary judgment by “designat[ing] specific facts showing that there is a genuine
    15 issue for trial.” Id. at 324 (internal quotation omitted). “In order to carry its
    16 ultimate burden of persuasion on the motion, the moving party must persuade the
    17 court that there is no genuine issue of material fact.” Nissan Fire, 210 F.3d at
    18 1102.
    19                          Applicable Statutes of Limitations
    20          5.    A cause of action for trade secret misappropriation under the
    21   California Uniform Trade Secrets Act (“CUTSA”) is timely if it is filed “within
    22   three years after the misappropriation is discovered or by the exercise of
    23   reasonable diligence should have been discovered.” Cal. Civ. Code § 3426.6.
    24          6.    A cause of action for trade secret misappropriation under the Defend
    25   Trade Secrets Act (“DTSA”) is timely if it is filed within “3 years after the date
    26   on which the misappropriation with respect to which the action would relate is
    27   ///
    28

                                                -42-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 44 of 46 Page ID #:6353




     1   discovered or by the exercise of reasonable diligence should have been
     2   discovered.” 18 U.S.C. § 1836.
     3         7.     A cause of action for breach of contract is timely if filed within four
     4   years of accrual. See Cal. Civ. Proc. Code § 337(1).
     5         8.     A cause of action for unfair competition is timely if filed within four
     6   years of accrual. See Cal. Bus. & Prof. Code § 17208.
     7                                  The Discovery Rule
     8         9.     Under California’s discovery rule, a cause of action accrues at the
     9   time when the plaintiff “either (1) actually discovered his injury and its negligent
    10   cause or (2) could have discovered injury and cause through the exercise of
    11   reasonable diligence.” April Enters., Inc. v. KTTV, 147 Cal. App. 3d 805, 826
    12   (Ct. App. 1983) (internal quotation marks omitted).
    13         10.    In California, the discovery rule has been applied to numerous
    14   different causes of action in circumstances where “[t]he injury or the act causing
    15   the injury, or both, have been difficult for the plaintiff to detect.” April Enters.,
    16   147 Cal. App. 3d at 831 (applying discovery rule to breach of contract claim);
    17   Broberg v. Guardian Life Ins. Co. of Am., 171 Cal. App. 4th 912, 920-21 (Cal.
    18   App. 2009) (applying the discovery rule to unfair competition claim).
    19                                  Constructive Notice
    20         11.    Under the discovery rule, “[a] plaintiff is held to her actual
    21   knowledge as well as knowledge that could reasonably be discovered through
    22   investigation of sources open to her.” Jolly v. Eli Lilly & Co. 44 Cal. 3d 1103,
    23   1109-1113 (1988) (internal quotes omitted). Accordingly, a plaintiff discovers a
    24   cause of action when “the plaintiff has actual or constructive notice of the facts
    25   giving rise to the claim.”     Alamar Biosciences Inc. v. Difco Labs. Inc., 40
    26   U.S.P.Q2d 1437, 1438 (E.D. 1996); see also E-Fab, Inc. v. Accts., Inc. Servs.,
    27   153 Cal. App. 4th 1308, 1318-19 (Cal. App. 2007) (“Notice may be actual or
    28   constructive. Actual notice is express information of a fact, while constructive

                                                 -43-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 45 of 46 Page ID #:6354




     1   notice is that which is imputed by law.”) (internal quotation marks and citations
     2   omitted).
     3         12.   “A person with actual notice of circumstances sufficient to put a
     4   prudent man upon inquiry is deemed to have constructive notice of all facts that a
     5   reasonable inquiry would disclose.” E-Fab, 153 Cal. App. 4th at 1319; see also
     6   Hobart v. Hobart Estate Co., 159 P.2d 958, 972-973 (1945) (“[A]s the means of
     7   knowledge are equivalent to knowledge, if it appears that the plaintiff had notice
     8   or information of circumstances which would put him on an inquiry which, if
     9   followed, would lead to knowledge . . . he will be deemed to have had actual
    10   knowledge of these facts.”). Accordingly, “‘[w]hen there is reason to suspect that
    11   a trade secret has been misappropriated, and a reasonable investigation would
    12   produce facts sufficient to confirm this suspicion (and justify bringing suit), the
    13   limitations period begins, even though the plaintiff has not conducted such an
    14   investigation.’” Gabriel Techs. Corp. v. Qualcomm Inc., 857 F. Supp. 2d 997,
    15   1003 (S.D. Cal. 2012) (quoting Alamar, 40 U.S.P.Q2d at 1438).
    16         13.   Generally, it is a question of fact “whether a party has notice of
    17   circumstances sufficient to put a prudent man upon inquiry as to a particular
    18   fact,” and “whether by prosecuting such inquiry, he might have learned such
    19   fact[.]” Hobart, 159 P.2d 958, 960 (internal quotation marks omitted).
    20         14.   “Summary judgment is not appropriate unless only one reasonable
    21   inference can be drawn from undisputed facts.” Cleveland v. Internet Specialties
    22   W., Inc., 171 Cal. App. 4th 24, 33 (2009).
    23                                    Inquiry Notice
    24         15.   “‘Circumstances that are dubious or equivocal’” are not sufficient to
    25   trigger a duty to investigate. Cleveland, 171 Cal. App. 4th at 33 (quoting Sime v.
    26   Malouf, 95 Cal. App. 2d 82, 107, 212 P.2d 946 (1949)). “‘The rule imputes
    27   notice only of those facts that are naturally and reasonably connected with the
    28   fact known, and of which the known fact or facts can be said to furnish a clue. It

                                                -44-
Case 2:18-cv-06105-GW-AS Document 166 Filed 01/28/20 Page 46 of 46 Page ID #:6355




     1   does not impute notice of every conceivable fact and circumstance however
     2   remote which might come to light by exhausting all possible means of
     3   knowledge.’” Id. “The circumstances must be such that further inquiry is not
     4   merely suggested, but becomes an imperative duty, and failure to make it
     5   constitutes a negligent omission.” Id.
     6         16.    “For purposes of accrual of the limitations period, inquiry notice is
     7   triggered by suspicion.” E-Fab, 153 Cal. App. 4th at 1319.
     8         17.    For suspicion to give rise to a duty to investigate, the plaintiff’s
     9   suspicion must be tied to the factual basis for the specific cause of action at issue.
    10   See Fox v. Ethicon Endo–Surgery, Inc., 35 Cal. 4th 797, 807 (2005) (“A plaintiff
    11   has reason to discover a cause of action when he or she has reason at least to
    12   suspect a factual basis for its elements.”); id. at 806 (“‘Under the discovery rule,
    13   suspicion of one or more of the elements of a cause of action, coupled with
    14   knowledge of any remaining elements, will generally trigger the statute of
    15   limitations period.’”).
    16         18.    “[T]he ‘discovery’ of facts that put a plaintiff on ‘inquiry notice’
    17   does not automatically begin the running of the limitations period.” Merck & Co.
    18   v. Reynolds, 559 U.S. 633, 653 (2010) (rejecting the argument that inquiry notice
    19   triggers the limitations period when accrual under the statute was based on the
    20   time that plaintiff discovered, or reasonably should have discovered, the facts
    21   constituting the cause of action).
    22
                                          Respectfully submitted,
    23
                                          KNOBBE, MARTENS, OLSON & BEAR, LLP
    24
         Dated: January 28, 2020              By:    Thomas P. Krzeminski
    25                                               Michael K. Friedland
    26                                               Thomas P. Krzeminski

    27                                               Attorneys for Plaintiff,
                                                     HIGHMARK DIGITAL, INC.
    28

                                                    -45-
